 



EXHIBIT 10.34
UNITED STATES DEPARTMENT OF ENERGY
WASHINGTON, D.C. 20585
NONEXCLUSIVE PATENT LICENSE
This LICENSE made this 7th day DECEMBER, 2006, by and between the United States
of America, as represented by the United States Department of Energy
(hereinafter “LICENSOR” or “DOE”) and USEC Inc. (hereinafter called “LICENSEE”).
(Each of the LICENSOR and the LICENSEE a “Party” and collectively the
“Parties”.)

     
ADDRESS OF LICENSEE:
  6903 Rockledge Drive
 
  Bethesda, MD 20817
 
   
LICENSED INVENTIONS:
  Inventions owned by DOE or in which DOE has the right to license or otherwise
grant the right to use that were made or conceived by DOE employees or by DOE
contractor or subcontractor employees under contracts or subcontracts awarded by
DOE or by its Oak Ridge, Tennessee facilities contractors, that pertain to the
enrichment of uranium using gas centrifuge technology, including the design and
fabrication of gas centrifuge machines and related systems. See Exhibit A, List
of LICENSED INVENTIONS. If either Party becomes aware of additional inventions
owned by DOE that pertain to gas centrifuge technology or systems related
thereto that LICENSEE may desire to use for enriching uranium using gas
centrifuge technology, DOE agrees to take reasonable steps to add those
inventions to this LICENSE, subject to any licenses that may exist for those
inventions.
 
   
LICENSE TERM:
  This LICENSE shall be effective upon the execution of this LICENSE by both
Parties and shall terminate upon the (i) termination or expiration of the DOE
lease for facilities used by the LICENSEE for its centrifuge plant and return of
such facilities to DOE or, if LICENSEE utilizes the LICENSED INVENTIONS on
property not leased from DOE, then upon

 



--------------------------------------------------------------------------------



 



     
 
  termination of operations and completion of decontamination and
decommissioning of the facility utilizing the LICENSED INVENTIONS; (ii) upon the
expiration of all patents on LICENSED INVENTIONS; or (iii) as provided by
Paragraph 15 hereto, whichever is earlier. This LICENSE shall be conditioned on
LICENSEE’s acquiring and maintaining a License from the Nuclear Regulatory
Commission for the operation of a gas centrifuge facility. To the extent
LICENSEE wants to extend the term of this LICENSE, a grant of an extension will
not be withheld unreasonably.
 
   
SCOPE OF LICENSE:
  Nonexclusive license for LICENSEE’s use or manufacture (or use or manufacture
on the LICENSEE’s behalf) of the LICENSED INVENTIONS for the enrichment of
uranium in the U.S., or the sale of enriched uranium products, and using the
LICENSED INVENTIONS in accordance with the Advanced Technology Demonstration and
Deployment milestones contained in Article 3 of the June 17, 2002 Agreement
Between DOE and LICENSEE (the “June 17, 2002 Agreement”).

WITNESSETH:
WHEREAS: LICENSOR is the owner of or has the right to grant a license in the
above-identified LICENSED INVENTIONS.
WHEREAS: LICENSEE desires to obtain a nonexclusive license in the
above-identified LICENSED INVENTIONS.
WHEREAS: The licensing of said LICENSED INVENTIONS under the terms provided
herein is determined to be in the public interest and is in accordance with the
policy of the regulations on licensing of government-owned inventions, 37 C.F.R.
Part 404, as promulgated under the authority of Section 208 of Pub. L. 96-517,
(35 U.S.C. 208) and 10 C.F.R. Part 781.
NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and obligations hereinafter contained, and other good and valuable
consideration, the Parties hereto agree as follows:

2



--------------------------------------------------------------------------------



 



1. LICENSOR hereby grants to LICENSEE and LICENSEE hereby accepts, subject to
the terms and conditions herein recited, a non-exclusive license to the LICENSED
INVENTIONS (as specified herein) for the LICENSE TERM (as specified herein)
solely for the purposes specified by the SCOPE OF LICENSE.
2. LICENSEE agrees to carry out the plan for development, using and/or marketing
of the LICENSED INVENTIONS as provided for in the June 17, 2002 Agreement, and
thereafter to continue to make the benefits of the LICENSED INVENTIONS
reasonably accessible to the public through the production and/or sales of
uranium enrichment or enriched uranium products utilizing the LICENSED
INVENTIONS.
3. For the sole purpose of operating facilities within the U.S. and in
accordance with the June 17, 2002 Agreement, this LICENSE may extend to
subsidiaries that are controlled by the LICENSEE, but it is not assignable or
otherwise transferable without approval of LICENSOR in writing, which approval
will not be withheld unreasonably. No request will be approved unless, at a
minimum, the assignee or transferee is a U.S. company that is a successor of
that part of the LICENSEE’s business to which the LICENSED INVENTIONS pertain,
and the U.S. Company meets applicable FOCI, security clearance, and facility
clearance requirements. If LICENSEE extends this LICENSE to a subsidiary,
LICENSEE shall promptly notify the LICENSOR in writing. Subject to LICENSOR’s
approval in writing, LICENSEE may grant sublicenses in the LICENSED INVENTIONS.
4. LICENSEE agrees that any centrifuge machines and major components thereof
embodying the LICENSED INVENTIONS or produced through the use of the inventions
will be manufactured substantially in the United States and that any enrichment
of uranium performed using centrifuge machines embodying the LICENSED INVENTIONS
will be performed in the U.S.
5. LICENSEE shall submit periodic written reports, annually within 30 days of
the anniversary date of this LICENSE, and such other reports as reasonably
requested by the LICENSOR, on its efforts to bring the LICENSED INVENTIONS to a
point of practical application, with particular reference to the Milestones set
forth in the June 17, 2002 Agreement, and the extent to which the LICENSEE
thereafter continues to make the benefits of the inventions reasonably
accessible to the public. Subject to compliance with this paragraph, LICENSEE
may satisfy these reporting requirements through the reporting requirements in
Article 3 of the June 17, 2002 Agreement with a copy to LICENSOR pursuant to
Paragraph 18 of this LICENSE.
6. ROYALTY PROVISIONS:
     The LICENSEE agrees to pay to the LICENSOR the royalty amount specified in
Exhibit B hereto. At the request of the LICENSEE, LICENSOR will consider in good
faith a request by LICENSEE to modify the royalty payments due under this
LICENSE based

3



--------------------------------------------------------------------------------



 



on a substantial change in business or market conditions. Additionally, upon
written request by USEC, not later than sixty days before royalty payments
become due and payable, DOE may approve a request to adjust the royalties due
under the LICENSE in any given year: (1) where third parties assert a claim for
patent infringement against USEC, the alleged infringement necessarily arises
out of the practice of the DOE-owned licensed inventions and USEC incurs costs
in defending against such claim; or (2) where USEC owes royalties to third
parties for use of third party-owned patents that are necessary for the practice
of the DOE-owned licensed inventions. Except as provided in this Section 6 there
shall be no other royalty, fee, or other charge or cost due or payable by
LICENSEE for this LICENSE or for the use of the LICENSED INVENTIONS or data
provided under this LICENSE.
7. LICENSEE shall pay to LICENSOR, on or before April 1 of each year, any
royalty or other payments due and payable under this Agreement for use of the
LICENSED INVENTIONS during the preceding calendar year. LICENSEE shall keep true
books of account containing an accurate record of all data necessary for the
computation of any fees payable under this LICENSE, and shall render to LICENSOR
annually, on or before April 1 of each year, an accurate statement of
performance under the LICENSE, whether or not royalties, other than the annual
fees, are due and payable under the LICENSE. Such a statement shall be in
writing, showing in reasonable detail the identification of SWU produced using
the LICENSED INVENTIONS and sold during the previous year. The statement shall
include the computation of the license fees and royalties due and payable.
LICENSEE shall from time to time permit the LICENSOR, by its authorized
representative, to examine the books of account of LICENSEE to such an extent as
may be reasonably necessary for LICENSOR to determine the accuracy of any such
statement.
8. LICENSEE shall promptly report to LICENSOR any change in mailing address,
name, or company affiliation during the period of this LICENSE, and LICENSEE
shall promptly report any decision to discontinue producing enriched uranium or
providing uranium enrichment using centrifuge machines embodying the LICENSED
INVENTIONS in the U.S.
9. LICENSOR makes no warranty or representation as to the validity or
patentability of any LICENSED INVENTIONS or that the exercise of this LICENSE
will not result in the infringement of any patent(s), nor shall LICENSOR assume
any liability whatsoever resulting from the exercise of this LICENSE.
10. LICENSOR makes no representations, extends no warranties of any kind, either
express or implied, and assumes no responsibilities whatever with respect to
manufacture, use, sale, or other disposition by LICENSEE, or its vendees or
transferees, of products incorporating or made by use of LICENSED INVENTIONS.
11. LICENSEE will indemnify and hold harmless LICENSOR for any liability arising

4



--------------------------------------------------------------------------------



 



from activity under this LICENSE by LICENSEE, its agents, employees or
contractors at any tier. In the event of any inconsistency between this
indemnification provision and any provision in the lease by the LICENSEE of the
DOE facilities used by the LICENSEE for its centrifuge plant using the LICENSED
INVENTIONS then the provisions of the lease will govern.
12. The grant of this LICENSE or anything related thereto shall not be construed
to confer on any person any immunity from or defenses under the antitrust laws
or from a charge of patent misuse, and the acquisition and use of rights
pursuant to this LICENSE shall not be immunized from the operation of State or
Federal law by reason of the source of the grant.
13. Nothing contained in this LICENSE shall be interpreted to give to LICENSEE
any rights with respect to any invention(s) other than the LICENSED INVENTIONS.
14. If the LICENSE involves application(s) for Letters Patent, LICENSOR makes no
representation or warranty that Letters Patent will issue on such patent
application(s).
15. Subject to the notice and cure provisions in Paragraphs 17 and 20, this
LICENSE may be terminated by LICENSOR in whole or in part (a) if DOE determines
that LICENSEE is not complying with Article 3 of the June 17, 2002 Agreement,
and that, in accordance with the terms of the June 17, 2002 Agreement DOE
terminates the June 17, 2002 Agreement, (b) for failure to make any payments or
periodic reports required by this LICENSE, (c) for willfully making a false
statement or willful omission of a material fact in the LICENSE application
which resulted in this LICENSE or in any required report, (d) for substantial
breach of any covenant or agreement contained herein, or (e) if DOE determines
that such action is necessary to meet requirements for public use as specified
by Federal regulations issued after the date of this LICENSE, and such
requirements are not reasonably satisfied by the LICENSEE. The Parties agree
that the construction and operation of a uranium enrichment facility in
accordance with the June 17, 2002 Agreement reasonably satisfy the requirements
for public use.
16. This LICENSE is contingent on LICENSEE having a valid authorization to have
access to Classified Information. It is LICENSEE’S duty to safeguard all
Classified Information, special nuclear material (SNM), and Unclassified
Controlled Nuclear Information (UCNI) in compliance with applicable laws and
regulations. LICENSEE shall, in accordance with applicable DOE or NRC security
regulations and requirements, be responsible for safeguarding all Classified
Information, UCNI, and for protection against sabotage, espionage, loss and
theft, of the classified documents and material in LICENSEE’S possession in
connection with the performance of work under this License. Except as otherwise
expressly provided, LICENSEE shall, upon termination of the June 17, 2002
Agreement, or upon permanent cessation of the operations of any facility that
incorporates the LICENSED INVENTIONS, transmit to DOE or dispose in accordance
with applicable DOE or NRC regulations any classified matter or UCNI in the
LICENSEE’S possession or in the possession of any person under LICENSEE’S
control

5



--------------------------------------------------------------------------------



 



in connection with performance under this LICENSE. Failure to comply with
applicable laws and regulations governing the safeguard of classified
information, SNM, or UCNI may result in termination of this LICENSE.
17. Before terminating this LICENSE, in whole or in part, for any cause,
LICENSOR shall furnish LICENSEE a written notice of LICENSOR’S intention to
terminate this LICENSE, with reasons therefore, and LICENSEE shall be allowed
sixty (60) days from the date of the mailing of such notice to remedy any breach
of any term or condition referred to in the notice, or to show cause why the
LICENSE should not be so terminated.
18. Notices. In order to be effective, any notice, demand, offer, response,
request or other communication made with respect to this LICENSE must be in
writing and signed by the Party initiating the communication and must be
hand-delivered or sent by registered letter, telefax or by a recognized
overnight delivery service that requires evidence of receipt, to the addresses
specified herein for the other Party. The effective date of any communication
shall be the date of the receipt of such communication by the addressee.
Notices shall be sent to:
For the LICENSOR:
Office of the Assistant General Counsel
for Technology Transfer
and Intellectual Property
U.S. Department of Energy
1000 Independence Ave., S.W.
Washington, DC 20585
Fax: (202) 586-2805

6



--------------------------------------------------------------------------------



 



For the LICENSEE:
USEC Inc.
6903 Rockledge Drive
Bethesda, MD 20817
Fax:(301)564-3206
The Parties have the right to change the place to which notices or
communications are sent or delivered by similar notice sent or delivered to the
other Party.
19. In the event of any judicial or administrative proceeding challenging the
validity or patentability of LICENSED INVENTIONS, LICENSOR shall promptly
provide notice thereof to LICENSEE. LICENSEE and LICENSOR shall, within thirty
(30) days of said notice, mutually agree on an appropriate level of cost-sharing
of direct and indirect expenses that may be involved in participating in
defending the validity of LICENSED INVENTIONS. If mutual agreement cannot be
reached within said thirty day period, LICENSEE, at its option, may undertake
any action in defense of the validity of the LICENSED INVENTIONS at its own
expense and, at LICENSEE’S request, LICENSOR agrees to cooperate with LICENSEE
in such actions, subject to the reimbursement by LICENSEE of all LICENSOR’S
costs incurred at the request of LICENSEE. If mutual agreement cannot be reached
as to cost sharing and LICENSEE does not take action to defend the validity,
then LICENSOR may take any action at its discretion concerning the subject
matter thereof, including allowing the LICENSED INVENTIONS to lapse.
20. LICENSEE has a right to appeal, in accordance with procedures specified in
10 CFR 781, any decision concerning the modification or termination, in whole or
in part, of this LICENSE.
21. LICENSEE may terminate this LICENSE, after the first or any subsequent
anniversary date of this LICENSE, upon not less than sixty (60) days prior
written notice to the LICENSOR.
22. LICENSEE is responsible for compliance with all applicable Federal, state
and local regulatory requirements, including, without limitation, compliance
with U.S. Export Control statutes and regulations.
23. To the extent practicable, LICENSEE shall mark all licensed products in
accordance with the statutes of the United States relating to the marking of
patented articles (35 U.S.C. 287) as applicable.

7



--------------------------------------------------------------------------------



 



24. In addition, to the extent consistent with security and classification
requirements and restrictions, and subject to any access permit requirements and
compliance with its terms, LICENSOR grants to LICENSEE the right to reproduce,
modify and use technical data related to the gas centrifuge technology for
uranium enrichment applications owned by DOE or in which DOE has the right to
license or otherwise grant the right to use.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first written above.

          UNITED STATES DEPARTMENT OF ENERGY
          BY:   -s- Paul A. Gottlieb [w30578w3057807.gif]           Paul A.
Gottlieb           Assistant General counsel
for Technology Transfer
and Intellectual Property     

     
WITNESS:
       
 
   
-s- Illegible [w30578w3057808.gif]
 
             

              USEC, Inc.:
      BY:   -s- Phillip G. Sewell [w30578w3057809.gif]           Phillip G.
Sewell           Senior Vice President
American Centrifuge and Russian HEU     

     
WITNESS:
       
 
   
-s- Illegible [w30578w3057810.gif]
 
             

8



--------------------------------------------------------------------------------



 



Exhibit A
LICENSED INVENTIONS

      DOE CASE FILE NO.     (S-NUMBER)   TITLE OF INVENTION
 
   
27604
  Baffle for Gas Centrifuges
 
   
27701
  Baffle Rotor Assembly for Gas Centrifuge
 
   
30005
  Magnetic Suspension of Centrifuge Rotors
 
   
30824
  Centrifuge Drive System
 
   
31130
  Supercritical Centrifuge Bearing System
 
   
31133
  Improved Baffle for Gas Centrifuge
 
   
31607
  Damping System for Gas Centrifuge
 
   
32496
  Subcritical and Supercritical Gas Centrifuge Drive System and Method
 
   
33393
  Damper-suspension System for Centrifuge
 
   
34064
  Cut-control System for Gas Centrifuge
 
   
34622
  Suspension System for Supercritical Centrifuge
 
   
34623
  Damped Suspension System for Centrifuge
 
   
35429
  Improved End Cap for Centrifuges
 
   
36433
  Rotor Assembly for Gas Centrifuge
 
   
36453
  End Cap-baffle Assembly for Gas Centrifuge
 
   
38691
  Rotor Assembly for Gas Centrifuge
 
   
39555
  High Speed End Closure for Gas Centrifuge Rotor Tube
 
   
39571
  Damper Suspension System for High-speed Gas Centrifuge
 
   
40315
  Gas Removal System for Gas Centrifuge
 
   
40321
  Damped-suspension System for Gas Centrifuge
 
   
42323
  Gas Centrifuge
 
   
42366
  Top Bearing for Gas Centrifuge Rotor
 
   
42981
  Process Gas Control System for Gas Centrifuge
 
   
43729
  Cut-control System for Gas Centrifuge

Page 1 of 5



--------------------------------------------------------------------------------



 



Exhibit A
LICENSED INVENTIONS

      DOE CASE FILE NO.     (S-NUMBER)   TITLE OF INVENTION
 
   
43732
  Gas Centrifuge Drive System
 
   
43775
  Cascade Arrangement for Gas Centrifuge
 
   
43786
  Top Suspension for Gas Centrifuge Rotor
 
   
44149
  Suspension System for Gas Centrifuge
 
   
44199
  Damped Suspension System for Centrifuge
 
   
45124
  Gas Centrifuge
 
   
45162
  Gas Centrifuge Seal
 
   
45188
  Centrifuge Malfunction Detection System
 
   
45190
  Bottom Suspension System for Gas Centrifuge
 
   
45191
  Method and Apparatus for Producing End Closures for Gas Centrifuge
 
   
45192
  Tube Fabrication Facility
 
   
45194
  Gas Centrifuge
 
   
45711
  Gas Centrifuge End Cap Assembly
 
   
45716
  Vacuum Seal
 
   
45741
  Damped Suspension System for Centrifuge
 
   
45759
  Gas Centrifuge Having Improved Operating Characteristics
 
   
46508
  Gas Centrifuge Mount
 
   
46509
  Method of Operating Gas Centrifuges to Provide Improved Separative Capacity
 
   
46538
  Suspension System for Gas Centrifuge
 
   
47104
  Centrifuge Malfunction Detection System
 
   
47134
  Gas Centrifuge Scoop Assembly
 
   
47893
  End Cap and Baffle Configuration for a Gas Centrifuge
 
   
49065
  Suspension System for Centrifuge
 
   
50033
  Top Suspension for Gas Centrifuge Rotor

Page 2 of 5



--------------------------------------------------------------------------------



 



Exhibit A
LICENSED INVENTIONS

      DOE CASE FILE NO.     (S-NUMBER)   TITLE OF INVENTION
 
   
52973
  Lower Suspension System for Gas Centrifuge
 
   
56316
  Means for Increasing Separative Capacity of Gas Centrifuge
 
   
56557
  Rotor Tube/for Gas Centrifuge
 
   
57541
  Scoop-development Apparatus for Gas Centrifuges
 
   
58549
  Gas Centrifuge Baffle Structure and Method for Making Same
 
   
58551
  Method for Increasing the Separative Performance of a Gas Centrifuge
 
   
59959
  Lower Suspension Vapor Seal for Gas Centrifuge

LICENSOR has related technology, other than LICENSED INVENTIONS, in the form of
invention disclosures for which patent protection was not pursued, and in the
form of patent applications that were abandoned during prosecution, that are
listed below. LICENSEE may utilize that technology within the scope of activity
under this LICENSE.

      DOE CASE FILE NO.     (S-NUMBER)   TITLE OF INVENTION
 
   
23190
  Application of the Gas Centrifuge as an Instrument
 
   
24899
  Ultra Fast Freezing of Centrifuge Particles
 
   
25933
  Dipolar-seal Centrifuge Rotor
 
   
25981
  Seal for Centrifuge
 
   
27607
  Centrifuge Core
 
   
27736
  Ultracentrifuge for Liquids
 
   
30099
  Seal for Low-speed Liquid Centrifuges
 
   
30805
  Centrifuge Instrumentation for Registering
 
   
30815
  Upper Damped Bearing for High Speed Centrifuges
 
   
30827
  Damper Mechanism for Gas Centrifuge
 
   
30869
  Semicontinuous Flow Centrifuge Rotor

Page 3 of 5



--------------------------------------------------------------------------------



 



Exhibit A
LICENSED INVENTIONS

      DOE CASE FILE NO.     (S-NUMBER)   TITLE OF INVENTION
 
   
30893
  Method for Lining a Centrifuge Rotor
 
   
31602
  Band-scanner for Liquid Centrifuges
 
   
32428
  Centrifuge for Saline Water Purification
 
   
32466
  Interferometer for the Measurement of Sedimentation in an Ultracentrifuge
 
   
34602
  Multi-shell High Speed Centrifuge
 
   
34640
  Scoop-positioner for Gas Centrifuge
 
   
36446
  Centrifuge Rotor Axial
 
   
36447
  Modal Balancing Supercritical Centrifuge Rotors
 
   
37236
  High-speed End Closure for Gas Centrifuge Rotor Tube
 
   
39519
  Centrifuge Rotor and Method Fabrication
 
   
45178
  Apparatus for Manufacture of Centrifuge Rotors
 
   
45179
  Gas Centrifuge Rotor
 
   
45717
  Tube Cutter
 
   
46552
  Apparatus
 
   
46553
  Centrifuge Arrangement
 
   
46559
  Cascade Design for Asymetrically Operating Gas Centrifuge
 
   
47814
  Centrifuge Balance
 
   
47816
  Centrifuge/cascade Control System
 
   
49057
  Sample Collection Ring for a Multisample Centrifuge
 
   
52159
  Gas Centrifuge Design
 
   
52995
  Centrifuge Center Support
 
   
54055
  Dynamic Controller for Centrifuge
 
   
54898
  Method for Improving Seismic Capability of Centrifuge Machines
 
   
56507
  Countercurrent Flow Generation in a Gas Centrifuge
 
   
56512
  Centrifuge Rotor

Page 4 of 5



--------------------------------------------------------------------------------



 



Exhibit A
LICENSED INVENTIONS

      DOE CASE FILE NO.     (S-NUMBER)   TITLE OF INVENTION
 
   
56542
  Proposed Method of Reducing Centrifuge Cap Stress
 
   
56545
  Proposed Method of Increasing the Separative Power of Gas Centrifuges
 
   
56546
  Proposed Method for Measuring Centrifuge Motor Cap
 
   
58017
  Gas Centrifuge Fidler Signal Simulator
 
   
59975
  Centrifuge Rotor Repair Device
 
   
60527
  Light Gas Removal System for Operating Gas Centrifuge Machines
 
   
60902
  Gas Extractor for a Gas Centrifuge (Livermore)
 
   
61173
  Safety Pressure-relief Device for Centrifuges
 
   
61830
  Vertical Travel Linkage System for Gas Centrifuges
 
   
61856
  Design for Centrifuge Rotor End Caps
 
   
61876
  Direction of Rotating Verification Technique for Gas Centrifuge Machines
 
   
62535
  Improved Gas Centrifuge Drive Mechanism
 
   
63508
  Improved Rotor Design for Advanced Gas Centrifuge Machines
 
   
63533
  Centrifuge Fabrication Method
 
   
63602
  Circulation Drive for Gas Centrifuge
 
   
65929
  Process Gas Seal for Centrifuge Machine

Page 5 of 5



--------------------------------------------------------------------------------



 



Exhibit B
Royalty Payments
1. Definitions
The following terms when capitalized and used in this LICENSE shall have the
meanings specified below:
“Gas Centrifuge Annual Gross Revenue” shall mean the gross revenues (excluding
any taxes) resulting from sales of Separative Work Units (SWU) production from
an American Centrifuge Plant and any other SWU production resulting from
LICENSEE‘S use of the LICENSED INVENTIONS during the calendar year. For
clarification, the following SWU amounts would not be included (i) SWU produced
using the gaseous diffusion process; (ii) SWU purchased by LICENSEE under the
Russian HEU agreement or from third parties; (iii) SWU obtained from HEU;
(iv) SWU inventory as of January 1, 2009, including any existing Paducah GDP SWU
inventory, Russian HEU and US HEU inventory. Further, revenue resulting from the
sale of uranium, conversion services or other services or products are not
included.
“Separative Work Unit” or “SWU” is a unit of measurement of the effort needed to
separate the U-235 and U-238 atoms in natural uranium in order to create a final
product that is richer in U-235 atoms.
2. Amount of Annual Royalty
Subject to paragraph 3 below, for each calendar year commencing on or after
January 1, 2009 USEC shall pay an annual royalty equal to:
a) $100,000.00 for any Gas Centrifuge Annual Gross Revenue that is equal to or
less than $110,000,000.00; plus
b) One percent (1%) of the Gas Centrifuge Annual Gross Revenue for any Gas
Centrifuge Annual Gross Revenue that is greater than $110,000,000.00 and less
than or equal to $400,000,000.00; plus
c) Two percent (2%) of the Gas Centrifuge Annual Gross Revenue for any Gas
Centrifuge Annual Gross Revenue that is greater than $400,000,000.00 and less
than or equal to $600,000,000.00; plus
d) One percent (1%) of the Gas Centrifuge Annual Gross Revenue for any Gas
Centrifuge Annual Gross Revenue that is greater than $600,000,000.00.
No royalty shall be due or payable for any SWU produced or sold prior to
January 1, 2009.
3. Maximum Cumulative Royalty
The maximum cumulative royalty due or payable under this LICENSE shall be
$100,000,000.00. When the LICENSEE has paid $100,000,000.00 in royalties under
this LICENSE then this LICENSE shall continue royalty-free thereafter.

